Exhibit 10.1

 

SETTLEMENT AGREEMENT

 

THIS SETTLEMENT AGREEMENT (the “Agreement”) is entered into on this 3rd day of
March, 2005, by and among Yak Communications (Canada) Inc., a corporation
incorporated under the laws of the Province of Ontario, Canada (“Yak”),
Consortio, Inc., a corporation incorporated under the laws of the State of
Delaware and Convenxia Limited, a corporation incorporated under the laws of the
United Kingdom (“Convenxia”). Yak, Consortio and Convenxia are collectively
referred to herein as the “Parties.”

 

RECITALS

 

WHEREAS, the Parties entered into that certain Software Acquisition Agreement,
dated as of June 20, 2003 (the “Acquisition Agreement”) whereby Yak acquired
from Consortio and Convenxia certain software (including enhancements and
derivative works relating thereto) used by Yak in the provision of
telecommunication services (the “Software”);

 

WHEREAS, a portion of the purchase price under the Acquisition Agreement is
evidenced by a promissory note (the “Note”) in the original principal amount of
$8,535,000 executed by Yak in favor of Consortio;

 

WHEREAS, in connection with the Acquisition Agreement, the Parties entered into
that certain Joint Venture Agreement whereby (i) Convenxia was granted a license
by Yak to exploit the Software outside of Canada; (ii) the Parties agreed to
further develop and enhance the Software; and (iii) the Parties agreed to share
certain revenues arising from the use of the Software (the “Joint Venture
Agreement”);

 

WHEREAS, Yak and Convenxia entered into that certain Professional Services
Agreement, dated as of April 7, 2004, whereby Yak has engaged Convenxia to
perform certain services in connection with the further development of the
Software for commercial use (the “Professional Services Agreement”);

 

WHEREAS, due to certain circumstances which have arisen since the entry into the
Acquisition Agreement, including the inability of Convenxia and Consortio to
market and sell the Software for commercial use, the Parties’ use of the
Software has diverged;

 

WHEREAS, the sole recourse on the Note by Convenxia is to take possession of the
Software, which, as a result of the divergent uses by the parties, makes it
highly unlikely that Yak will pay the Note, leaving Convenxia with its sole
remedy being to repossess the Software;

 

WHEREAS, as a result of this change in circumstances, the Parties desire to
cancel the Note and modify certain terms of the Joint Venture Agreement in
exchange for Yak’s continuing development efforts with respect to the Software
pursuant to the terms of the Professional Services Agreement (and the statements
of work (“SOWs”) issued pursuant thereto) despite the divergence in the
utilization of the Software; and



--------------------------------------------------------------------------------

WHEREAS, the Parties desire to set forth their respective rights and obligations
with respect to the Software, under the terms and conditions contained herein.

 

NOW THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties agree that the foregoing preliminary statements
are true and correct and further agree as follows:

 

AGREEMENT

 

1. Recitals. The foregoing recitals are true and correct and are hereby
incorporated herein by this reference.

 

2. Settlement Terms. The Parties agree as follows:

 

(a) Consortio hereby agrees that the Note is hereby cancelled and that all
amounts currently outstanding thereunder including the entire outstanding
principal amount thereof and any accrued and unpaid interest thereon is hereby
satisfied. Upon the execution of this Agreement, the Note shall be deemed null
and void with no further effect and Consortio shall deliver the original Note to
Yak for cancellation.

 

(b) Upon the execution of this Agreement, Yak shall make a payment to Consortio
in the amount of $150,000 in consideration of Consortio and Convenxia’s entry
into this Agreement.

 

(c) Except as expressly provided herein (specifically with respect to the
cancellation of the Note and the modifications to the Joint Venture Agreement
set forth below), the Acquisition Agreement, Joint Venture Agreement and
Professional Services Agreement along with any outstanding SOWs (in
substantially the same form as set forth in Schedule A attached hereto) issued
pursuant thereto, together with any documents or instruments executed in
connection therewith (collectively, the “Transaction Documents”) are hereby
reaffirmed and ratified in all respects. In the event of any conflict between
the terms or provisions of this Agreement and the Transaction Documents, then
this Agreement shall prevail in all respects. Otherwise, the provisions of the
Transaction Documents shall remain in full force and effect.

 

3. Modification to the Joint Venture Agreement. The terms and conditions of
Article 5 of the Joint Venture Agreement shall be modified as follows:

 

(a) Section 5.1(a) is hereby deleted in its entirety; Convenxia shall have no
further obligation to pay Yak the technology access fee described therein.



--------------------------------------------------------------------------------

(b) Section 5.1(b) is hereby deleted in its entirety and replaced with the
following:

 

  “(b) during the period commencing July 1, 2003 and ending June 30, 2006, an
amount, determined and paid quarterly, equal to 4% of Gross Revenue.”

 

(c) Section 5.1(c) is hereby deleted in its entirety and replaced with the
following:

 

  “(c) during the period after June 30, 2006, an amount, determined and paid
quarterly, equal to 2.75% of Gross Revenue.”

 

4. Rights and Obligations of the Parties with Respect to the Software.

 

(a) The Parties hereby recognize, acknowledge and reaffirm that Yak is the sole
owner of the Software (including all enhancements relating thereto), the Source
Code, the Object Code, the Derivative Works, the Marks and Yak’s Proprietary
Rights (as such terms are defined in the Joint Venture Agreement).

 

(b) The Parties hereby recognize, acknowledge and reaffirm that Yak has the
unrestricted right and authority to exploit and otherwise utilize the Software
(along with the associated rights described in subsection 4(a), above) all in
accordance with the provisions of the Joint Venture Agreement, particularly
Article 2 thereof.

 

(c) The Parties hereby recognize, acknowledge and reaffirm that Yak is not
subject to any noncompetition or other restrictive covenant with respect to the
exploitation or utilization of the Software for its internal purposes, for use
by its customers or other third parties or through resellers or distributors
(whether or not in competition with the joint venture created pursuant to the
Joint Venture Agreement).

 

(d) The Parties acknowledge that the initial two phases of the development of
the Software have been completed pursuant to the SOWs issued under the
Professional Services Agreement (copies of which are attached hereto as Schedule
A). The Parties shall continue to develop and enhance the Software pursuant to
the terms and conditions of the Professional Services Agreement and the
statements of work issued pursuant thereto from time-to-time. Specifically, Yak
hereby commits to fund an amount not to exceed $350,000 for the completion of
“Phase 3” of the further development of the Software for commercialization,
payable in four equal payments of $87,500 for March 15, April 15, May 15 and
June 15. Notwithstanding the foregoing, the Parties acknowledge that any further
development or enhancement of the Software shall be in Yak’s sole and absolute
discretion and Yak shall not be obligated to make any further development or
enhancement except as set forth herein.



--------------------------------------------------------------------------------

5. Books and Records. Each of the Parties shall maintain, at their respective
principal executive office, separate books and records relating to the
ownership, development or utilization of the Software. Such books and records
shall be open to inspection and examination at reasonable times by each of the
Parties and their duly authorized representatives for any purpose reasonably
related to the development, sale or utilization of the Software and each of the
Parties shall cause their respective officers, employees, accountants,
attorneys, engineers, agents and other representatives to furnish to the
requesting Party with such financial and operating data and other information
with respect to the Softwares the requesting Party may from time to time
reasonably request. Each of the Parties agrees to keep all such information
confidential and not to disclose such information to any other person other than
such Party’s advisors and other representatives with a need to know.

 

6. Request for Documentation. The Parties shall cooperate and promptly provide
any records, reports, documentation or other information requested by any
Federal, state or local government or any court, tribunal, administrative agency
or commission or other governmental or other regulatory authority (including any
taxing authority) or agency relating to or arising from the use, ownership,
development of the Software or otherwise pertaining thereto. Copies of any
information so provided shall be delivered to the other Parties.

 

7. Representations, Warranties and Acknowledgments of the Parties. Each of the
Parties hereby acknowledges, represents, warrants, covenants and agrees as
hereinafter set forth:

 

(a) Each of the Parties has full power and authority to enter into this
Agreement and to carry out the transactions contemplated hereby. This Agreement
constitutes the legal, valid and binding obligation of each of the Parties
enforceable in accordance with its terms. Neither the execution and delivery of
this Agreement nor the consummation of the transactions contemplated hereby
requires the approval or consent of any third party, whether governmental or
otherwise.

 

(b) The execution, delivery and performance of this Agreement and the
transactions contemplated by this Agreement will not conflict with, or
constitute or result in a breach, default or violation of (i) any law,
ordinance, regulation or rule applicable to any of the Parties; (ii) any order,
judgment, injunction or other decree by which any of the Parties is bound; or
(iii) any written or oral contract, agreement, or commitment to which any of the
Parties is a party.

 

(c) The representations and warranties contained in this Section do not contain
any untrue statement of a material fact or omit to state a material fact
required or necessary to be stated therein to make the statements made therein,
in light of the circumstances in which they were made, not misleading.

 

8. Survival and Indemnification.

 

(a) The representations, warranties, covenants and agreements contained herein
to be performed or complied with after the closing of the transactions
contemplated hereby shall survive without limitation as to time, unless the
covenant or agreement specifies a term, in which case such covenant or agreement
shall survive until the expiration of such specified term.



--------------------------------------------------------------------------------

(b) From and after the closing of the transactions contemplated hereby, each
Party shall indemnify, defend and hold harmless the other (the party seeking
indemnification being referred to as the “Indemnified Party”) from, against and
in respect of any and all claims, losses, liabilities and damages, including,
without limitation, amounts paid in settlement, reasonable costs of
investigation and reasonable fees and disbursements of counsel (whether at the
pre-trial, trial or appellate levels) which the Indemnified Party shall suffer,
sustain or become subject to by virtue of or which arises our of, or results
from the breach of any representation, warranty, covenant or agreement, set
forth in this Agreement or contained in any instrument or certificate delivered
pursuant hereto. To the extent incurred prior to a settlement or conclusion of
any litigation arising hereunder, such reasonable costs and fees shall be paid
by the Indemnifying Party as incurred by the Indemnified Party. Without limiting
the foregoing, Consortio and Convenxia agree that the foregoing agreement to
defend and indemnify Yak shall include, without limitation, any and all claims,
losses, liabilities and damages which Yak may suffer, incur, sustain or become
subject to as a result of any pending or anticipated legal proceeding brought
against Consortio and/or Convenxia and/or Yak arising from the use, ownership or
any other rights relating to or arising from the Software (including, without
limitation, that certain action styled Zamagias v. Consortio, Inc. et al, Case
No. 04-011272, In the Court of Common Pleas of Allegheny County, Pennsylvania).

 

(c) The Indemnified Party shall promptly provide the Indemnifying Party with the
Indemnification Notice, specifying in detail the basis of such claim, the facts
pertaining thereto and, if known, the amount, or an estimate of the amount, of
the liability arising therefrom. The Indemnified Party shall provide to the
Indemnifying Party as promptly as practicable thereafter all information and
documentation necessary to support and verify the claim asserted and the
Indemnifying Party shall be given reasonable access to all books and records in
the possession or control of the Indemnified Party or any of its affiliates
which the Indemnifying Party reasonably determines to be related to such claim.

 

9. Injunction. It is recognized and hereby acknowledged by the Parties hereto
that a breach by any Party of any of the covenants contained herein will cause
irreparable harm and damage to the non-breaching Parties, the monetary amount of
which may be virtually impossible to ascertain. As a result, each of the Parties
recognize and hereby acknowledge that in the event of a breach the non-breaching
Parties shall be entitled to an injunction from any court of competent
jurisdiction enjoining and restraining any violation of any or all of the
covenants contained in this Agreement and that such right to injunction shall be
cumulative and in addition to whatever other remedies the Parties may possess
hereunder or pursuant to applicable law.

 

10. Notices. Any notices, requests, demands and other communications required or
permitted to be given hereunder must be in writing and, except as otherwise
specified in writing, will be deemed to have been duly given when personally
delivered or facsimile transmitted, or three days after deposit in the United
States mail, by certified mail, postage prepaid, return receipt requested, as
follows:



--------------------------------------------------------------------------------

If to Yak:

 

Yak Communications (Canada) Inc.

300 Consilium Place, Suite 500

Toronto, Ontario, Canada M1H 3G2

Facsimile: 647-722-2763

Attention: Charles Zwebner

 

With a copy to:

 

Dennis J. Olle, Esq.

Adorno & Yoss LLP

2525 Ponce de Leon Boulevard, Suite 400

Miami, Florida 33134-6012

Facsimile: 305-460-1422

 

If to Convenxia:

 

Convenxia Limited

Orchard Lea

Winkfield Lane

Winkfield, Berkshire SL4 4RU

United Kingdom

Facsimile: 011-44-208-181-6448

 

If to Consortio:

 

9040 Willow Road

Redmond, Washington 98073

Facsimile: 011-44-208-181-6448

Attention: Raymond Cheng

 

or to such other person at such location as either party hereto may subsequently
designate in a similar manner.

 

11. Force Majeure. Notwithstanding any other provision set forth in this
Agreement, the Parties shall not be liable for any failure or delay in
performance of any obligation under this Agreement in the event of a “Force
Majeure” such as fire, explosion or other catastrophe, earthquake, epidemic,
nuclear incident, sabotage, flood, typhoon or unusually severe weather, war, act
of terrorism, strike, riot, civil disobedience, act of God or any governmental
law, decree or ordinance. Once any Force Majeure event occurs and any inability
to perform hereunder or delay in performance caused by such Force Majeure
ceases, the party whose performance was so delayed by such Force Majeure event
shall promptly perform its obligations pursuant to the provisions hereof.



--------------------------------------------------------------------------------

12. Litigation. If any legal action is brought for the enforcement of this
Agreement, or because of an alleged dispute, breach, default, or
misrepresentation in connection with any of the provisions of this Agreement or
the transactions contemplated hereby, the successful or prevailing Party or
Parties shall be entitled to recover reasonable attorney fees, paralegal fees
and other costs incurred in that action or proceeding, in addition to any other
relief to which it or they may be entitled. The Parties hereby agree that any
such legal action shall be brought in a court of competent jurisdiction in
Miami-Dade County, Florida.

 

13. Governing Law. This Agreement shall be interpreted, construed and governed
by and under the laws of the State of Florida and any dispute hereunder must be
commenced in Miami-Dade County, Florida.

 

14. Severability. If any provision or clause of this Agreement is held to be
invalid by a court of competent jurisdiction, then such provision shall be
severed herefrom and such invalidity shall not affect any other provision of
this Agreement, the balance of which shall remain and have its intended full
force and effect. However, if such invalid or unenforceable provision would have
been valid and enforceable if it had been restricted to a shorter time or narrow
geographic territory, then such time and territory shall be deemed reduced to
the maximum time and territory enforceable by law.

 

15. Headings. The headings and titles of the sections of this Agreement are not
a part of this Agreement but are for convenience only and are not intended to
define, limit or construe the contents of the various paragraphs.

 

16. Entire Agreement; Amendment. This Agreement, upon execution by all of the
Parties, sets forth the entire understanding of the Parties hereto and
supersedes all prior agreements, whether oral or written, pertaining to the
subject matter hereof. No provision of this Agreement shall be modified except
by a written instrument duly signed and acknowledged by each of the Parties
hereto.

 

17. Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be deemed an original, and all of which together shall constitute
one and the same agreement.

 

18. No Interpretive Presumption Based on Drafting. The drafting and negotiation
of this Agreement has been participated in by each of the Parties hereto for all
purposes and this Agreement shall be deemed to have been drafted equally and
jointly by each of said Parties. All Parties have been advised and have had the
opportunity to consult with and have this Agreement reviewed by separate and
independent counsel prior to the execution hereof and by each party’s execution
and delivery of this Agreement such party shall be deemed to either have had
such a review or to voluntarily waive such review. The Parties acknowledge that
they have executed this Agreement only after due consideration and they were not
coerced or intimidated to execute this Agreement, and that in executing this
Agreement, the Parties and their respective counsel have not relied upon any
oral or written statements or acts made by any other party other than as
expressly set forth in this Agreement.



--------------------------------------------------------------------------------

19. Confidentiality of Agreement. At all times following the date of the
execution of this Agreement, the Parties hereby agree to hold in strict
confidence the existence of this Agreement as well as all business and other
information relating to the terms and provisions of this Agreement and, except
as otherwise required by law, or in connection with an action brought to enforce
this Agreement, or as to information which becomes publicly available other than
from the Parties, not to disclose or otherwise reveal the existence of this
Agreement or any information contained herein to any other person or entity
(except for their respective attorneys and accountants) without, in each
instance, the prior written consent of the non-disclosing party.

 

20. No Third Party Beneficiaries. Except as specifically provided herein,
nothing contained in this Agreement shall be deemed to create any benefit,
obligation or contractual relationship between one or more of the Parties hereto
and any third party; nor shall anything contained in this Agreement be deemed to
give any third party any claim or right of action against any party hereto which
does not otherwise exist without regard to this Agreement.

 

21. Additional Acts. The Parties shall execute and deliver any other instruments
or documents and take any further actions after the execution of this Agreement,
which may be reasonably required for the implementation of this Agreement and
the transactions contemplated hereby.

 

22. Binding Effect. This Agreement will be binding upon and inure to the benefit
of the parties hereto and their respective successors and permitted assigns.

 

[Signatures Begin on Following Page]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have each executed and delivered this
Agreement as of the day and year first above written.

 

YAK COMMUNICATIONS (CANADA) INC. By:  

/s/ Charles Zwebner

--------------------------------------------------------------------------------

    Charles Zwebner     Chief Executive Officer CONSORTIO, INC. By:  

/s/ Raymond Cheng

--------------------------------------------------------------------------------

    Raymond Cheng     Chief Executive Officer CONVENXIA LIMITED By:  

/s/ Raymond Cheng

--------------------------------------------------------------------------------

    Raymond Cheng     Chief Executive Officer